Order entered March 13, 2015




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-15-00168-CV

           DALLAS CLEAN ENERGY MCCOMMAS BLUFF, LLC, Appellant

                                                V.

                       ASHLEY ELECTRIC, LLC, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-00510

                                            ORDER
       On February 10, 2015, appellant filed a notice of appeal. This Court assigned appellate

cause number 05-15-00168-CV to the appeal. The notice of appeal mistakenly listed the original

trial court cause number as opposed to the correct trial court cause number following a severance

order. On February 16, 2015, appellant filed a new notice of appeal in the trial court under the

correct trial court number.

       On March 2, 2015 appellant filed a letter with the Court explaining the mistake contained

in the first notice of appeal. Attached to the letter was a motion to cancel the appeal docketed as

appellate cause number 05-15-00168-CV and the new notice of appeal. This Court will treat the

notice of appeal filed in the trial court on February 16, 2015 as an amended notice of appeal.
This appeal will proceed under appellate cause number 05-15-00168-CV with associated trial

court number DC-15-00510.

                                                /s/    ELIZABETH LANG-MIERS
                                                       JUSTICE